DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
	Claims 11-32 have been examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 and 22-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClenon (US Patent Application Publication 2008/0187151).

As to Claim 11, McClenon discloses a protective headphone cover, comprising:
a cover member (10) comprising a first edge (at 22; Fig 4) and an opposing second edge (at 112), the cover member being adapted to interface with an outer side surface of a headphone (Fig 7);

at least one inner panel (114) having a perimeter edge, the inner panel being attached to the second edge of the cover member (at 112; Fig 7; Par. 30), and configured to interface with an inner side surface of the headphone (Fig 7).

As to Claim 12, McClenon discloses the protective headphone cover of claim 11, wherein the at least one inner panel comprises a first inner panel (114) and a second inner panel (Fig 7; Examiner considers the pad 114 and the overlapping portion of disk 120 to be coupled to each other (par. 25) to form a dual panel assembly), each comprising a perimeter edge, the first and second inner panels being located adjacent one another to form a dual-panel assembly having a generally planar configuration operable to interface with the inner side surface of the headphone.

As to Claim 13, McClenon discloses the protective headphone cover of claim 11, wherein the perimeter edge of the at least one inner panel is attached to the second edge of the cover member (Par. 30).

As to Claim 14, McClenon discloses the protective headphone cover of claim 12, wherein the perimeter edges of the first and second inner panels of the dual-panel assembly are attached to the second edge of the cover member (Par. 30).

As to Claims 15-16 and 22, McClenon further teaches the periphery (1e., a first edge) of the bag (12, 112) that corresponds to the cover member claimed defines the elastic opening 122 and an attachment to the pad 114 that corresponds to the inner panel claimed (Par. 0030). McClenon further teaches that 

As to Claim 17, McClenon discloses the protective headphone cover of claim 11, wherein the elastic locking member is attached to the cover member (Fig 7).

As to Claim 18, McClenon discloses the protective headphone cover of claim 11, wherein the elastic locking member is attached to the first edge of the cover member (Fig 7).

As to Claim 19, McClenon discloses the protective headphone cover of claim 11, wherein the elastic opening is expandable and adapted to fit around different sized headphones (Fig 7).


As to Claim 23 and 25, McClenon further teaches that the elasticized edge of the disk (120) passes over retaining ring (138) of earphone (116), which substantially defines the size and circumference of pad (114) and the overlapping portion of disk (120) that corresponds to the cover member claimed, inherently requiring that the elasticized edge that corresponds the first edge of the cover member has a linear length substantially the same as a circumferential length of pad (114) and the overlapping portion of disk (120) that corresponds to the cover member (fig. 7; Par. 0030).

As to Claim 24, McClenon discloses the protective headphone cover of claim 11, wherein the at least one inner panel comprises an audio opening (42).

As to Claim 26, McClenon discloses a protective headphone cover, comprising:
a cover member (10);
an elastic locking member (122) operable with the cover member to provide an elastic opening expandable around an outer side surface of a headphone (Fig 7);
at least one inner panel (114) attached to at least one edge of the cover member (at 112; Fig 7; Par. 30), the at least one inner panel operable to interface with an inner side surface of the headphone,
whereby the cover member is operable to pivot about and relative to the at least one inner panel when being wrapped around the outer side surface of the headphone (McClenon teaches that a second edge of the bag (12, 112) that corresponds to the cover member claimed is attached to a 

As to Claim 27, McClenon discloses the protective headphone cover of claim 26, wherein the elastic locking member is attached to the cover member (Figs 4 and 7).

As to Claim 28, McClenon discloses the protective headphone cover of claim 26, wherein the elastic locking member is attached to a first edge of the cover member (Figs 4 and 7).

As to Claim 29, McClenon discloses a headphone assembly, comprising:
a headphone comprising an outer side surface and an inner side surface, the inner side surface being formed about an earpiece of the headphone, the inner side surface defined at least partially by an ear interface of the headphone (Fig 7);
a protective headphone cover comprising:
a cover member wrapped around the outer side surface of the headphone (Fig 7);
an elastic locking member (122) operable with the cover member to provide an elastic opening expandable around the outer side surface of the headphone to secure the headphone cover in place about the headphone (Fig 7);
at least one inner panel having (114) a perimeter edge, the at least one inner panel being attached to an edge of the cover member (at 112; Fig 7; Par 30), and interfaced with the inner side surface of the headphone thereby covering at least a portion of the ear interface of the headphone (Fig 7).



As to Claim 31, McClenon discloses the protective headphone cover of claim 29, wherein the elastic locking member is attached to a first edge of the cover member (Figs 4 and 7).

As to Claim 32, McClenon discloses the headphone assembly of claim 29, wherein the cover member is operable to pivot relative to and about the at least one inner panel (McClenon teaches that a second edge of the bag (12, 112) that corresponds to the cover member claimed is attached to a perimeter edge of the pad 114 that corresponds to the inner panel claimed. Further, since McClenon teaches that the pad 114 that corresponds to the inner panel claimed is formed of a highly flexible material (Par. 0024), the bag (12, 112) that corresponds to the cover member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McClenon in view of Kendall et al (US Patent 5,269,314).
McClenon discloses the protective headphone cover significantly as claimed, but does not explicitly disclose the structure of the elastic locking member wherein the elastic locking member comprises first and second ends joined together.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,448,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the application encompass the limitations of the patent. The limitations of claims 11-32 of the application are obviously met by claims 1-28 of the patent because it is obvious that the elastic locking member being ‘adhered to’ or ‘joined to’ the first edge of the cover member’ (as set forth in the patent) makes the elastic locking member ‘operable with the cover member’ (as set forth in the application). 



Conclusion
The prior art made of record and not relied upon, such as Hayashi, Zohn et al, and Ullrich which disclose similar earpiece covers, is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/18/2022